Per Curiam:
The opinion of the court upon the defendant’s exceptions to the trial court’s order granting plaintiff’s motion for a new trial concluded with the statement that “the exceptions are sustained and the order granting a new *407trial is set aside.” The plaintiff, conceding the correctness of the conclusion that the .exceptions should be sustained, now moves that the opinion of the court be amended by striking out the words, “and the order granting a new trial is set aside,” the only ground of the motion being that this court “had no jurisdiction or power to incorporate said ten words aforesaid in said opinion, on consideration of exceptions from said order referred to, and inadvertently erred therein.” The provision of R. L., §1867, that “when judgment has been entered in any canse in which exceptions have been allowed, the judgment may be vacated by the supreme court without any writ of error as if it had been entered by mistake,” would seem to include, .by inference, the power to vacate other orders properly brought before the appellate court for review by exceptions. If a judgment may be vacated by this court on exceptions, so also may an order setting aside that judgment be vacated. Even if, however, the provision of §1867 is not susceptible of this inference, §1630 confers the power. Under the latter section “the supreme court shall have power * * * to make and award all such * * * orders and mandates * * * and to do all such other acts and take such other steps as may be necessary to carry into full effect the powers which are or shall be given to it, by the laws or for the promotion of justice in matters pending before it.” Upon this court clearly rests the power and the duty to determine questions arising upon exceptions duly brought before it and when exceptions to an order granting a new trial are sustained the vacating of the erroneous order is necessary to carry into full effect the sustaining of the exceptions. This court’s power on exceptions to set aside judgments, verdicts and orders granting new trials has been long recognized and exercised. The motion to amend is denied.
W. B. Lymer for plaintiff.
I. M. Stainbach for defendant.